IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                          DIVISION ONE

STATE OF WASHINGTON,                              No. 73362-1-
                                                                                         IS

                    Respondent,                                                           I
                                                                                         —J
                                                                                              "n>J:1r»
                                                                                              •**£"TOT™""




VIVIAN ONG,                                       UNPUBLISHED OPINION
                                                                                         vo   3p
                    Appellant.                    FILED: March 7, 2016


      Verellen, A.C.J. — Vivian Ong challenges the trial court's restitution order following

her deferred disposition for attempted residential burglary. She contends insufficient

evidence supports the amount of restitution due and no causal connection exists between

her crime and the damages to the victim's custom front door. The victim testified that her

door sustained cracks after Ong and three other juveniles had repeatedly kicked it. But for

Ong's crime, the damage to the front door would not have occurred. We conclude

sufficient evidence supports the restitution order, and a causal connection exists between

Ong's crime and the property damages.

      We affirm the trial court's restitution order.

                                            FACTS


      Ong and three other juveniles attempted to enter Donna Youngblood's home by

repeatedly kicking her front door. Youngblood returned home and found her front door

damaged and graffiti sprayed on her house.
No. 73362-1-1/2


        The State charged Ong with attempted residential burglary. The trial court granted

Ong a deferred disposition and ordered her to pay restitution to be determined at a later

date.

        The first restitution hearing occurred on February 6, 2015. The trial court awarded

Youngblood $44.67 in restitution for the graffiti damage, but concluded there was

insufficient evidence supporting the damage to her front door. The court gave the State

leave to gather additional information about the front door.

        The second restitution hearing occurred on March 26, 2015. Youngblood testified

that her front door sustained damage where the juveniles had repeatedly kicked it and that

the doorframe was "cracked and separated."1 The front door handle was also broken, and

there was a crack in the window connected to the door. Youngblood's neighbor had to

clamp and to glue the door together to allow itto temporarily function. The trial court

imposed restitution for the cost of replacing the entire front door. The court ordered

$4,030.67 in restitution; $500 for Youngblood's insurance deductible and $3,530.67 to her

insurance company.

        Ong appeals the restitution order.

                                           ANALYSIS

        Ong challenges the amount of restitution due, arguing insufficient evidence supports

replacement of Youngblood's door. We disagree.

        We review a restitution order for abuse of discretion.2 A trial court's authority to

impose restitution is statutory.3 Atrial court abuses its discretion if its restitution order is


        1 Report of Proceedings (RP) (Mar. 26, 2015) at 22.
        2 State v. Horner, 53 Wn. App. 806, 807, 770 P.2d 1056 (1989).
        3 State v. Deskins. 180 Wn.2d 68, 81, 322 P.3d 780 (2014).
No. 73362-1-1/3


not authorized by statute.4

       Restitution applies ifa crime results in any "loss or damage" to property.5 The

property losses or damages must be causally connected to the crime for which the

defendant is convicted.6 "Losses are causally connected if, but for the charged crime, the

victim would not have incurred the loss."7 Restitution for loss of property "is limited to

damages that are 'easily ascertainable.'"8 To prove damages, the victim need only present

evidence that affords a reasonable basis for establishing the loss.9 A restitution order

must be supported by sufficient evidence.10

       Youngblood purchased the door six years ago from a specialty mill workshop for

about $2,000, plus the cost of installation. The door was custom and had to be installed as

a single unit. The door was not significantly damaged before the incident. Youngblood

described cracks in the doorframe and damage to the doorjamb. The cracks in the

doorframe "were all separated."11 There was also a crack in the window connected to the

door next to the deadbolt. The front door handle was broken, and Youngblood's neighbor

had to clamp and to glue the door together to allow it to close.

       Youngblood was uncertain how to describe the damage to the door itself. She

testified that there were "cracks in the door where the [juveniles'] footprints" were from


       4 Horner, 53 Wn. App. at 807.
       5RCW13.40.190(1)(a).
       6 State v. Griffith, 164 Wn.2d 960, 965-66, 195 P.3d 506 (2008).
       7 jd at 966.
       8 State v. Bennett, 63 Wn. App. 530, 535, 821 P.2d 499 (1991) (quoting
RCW 13.40.020(26)).
       9 Id (quoting Horner, 53 Wn. App. at 808).
       10 State v. Fambrough, 66 Wn. App. 223, 225, 831 P.2d 789 (1992).
       11 RP(Mar. 26, 2015) at 22.
No. 73362-1-1/4


kicking the door.12 She acknowledged that the cracks were not the same as the cracks in

the doorframe and that no one put their foot all the way through the solid core door.

Youngblood discussed repairing the door with her contractor, but the contractor indicated

the damage could not be repaired. Youngblood described the damage to the single unit

consisting of the door, doorframe, doorjamb, door handle and adjoining window. She

purchased an exact replica custom door from the same specialty mill workshop. She

testified to the cost of the custom replacement door unit.

       We conclude sufficient evidence supports that the custom door, as well as the

doorframe, doorjamb, door handle, and window portion of the single door unit were

damaged. Butfor Ong's crime, the damage to the door unit would not have occurred,13

and Youngblood's testimony adequately established that replacement of the entire door

unit was reasonable.


       We affirm the trial court's restitution order.




WE CONCUR:




                                                        Z^^L^JH //

       12RP(Mar. 26, 2015) at 31-32.
       13 Youngblood relies on State v. Dedonado for the proposition that a "causal
connection is not established simply because a victim submits proof of expenditures for
replacing property stolen or damaged by the person convicted." 99 Wn. App. 251, 257,
991 P.2d 1216 (2000). But here, Youngblood testified about the door's damage and
provided proof of its replacement cost, thereby establishing a causal connection between
the damage and the crime.